                                                              Case 2:18-cv-00781-JAD-GWF Document 40 Filed 03/27/19 Page 1 of 4



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph./702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          6   vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Johnny L. Kendrick, Jr.

                                                          9                                UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
                                                         10                                              ***
                                                         11
                                                              JOHNNY L. KENDRICK, JR.,                        )
                                                         12                                                   ) Case No.: 2:18-cv-00781-JAD-GWF
                                                                                                              )
                                                                                                   Plaintiff, )
                                                         13   v.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                              )
                 7435 W. AZURE DR., SUITE 110




                                                                                                              ) STIPULATION AND ORDER TO
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                              CLARK COUNTY, a political subdivision of ) EXTEND DISCOVERY PLAN AND
                      ATTORNEYS AT LAW




                                                              the State of Nevada; JOHN MARTIN in his         ) SCHEDULING ORDER
                                                         15                                                   )
                                                              official and/or individual capacities; PATRICK )
                                                         16   SCHREIBER in his official and/or individual ) (First Request)
                                                              capacities; CAROLYN BANKS, in her official )
                                                         17   and/or individual capacities; and, SANDY        )
                                                                                                              )
                                                              JEANTETE, in her official and/or individual     )
                                                         18
                                                              capacities,                                     )
                                                         19                                      Defendants. )

                                                         20
                                                                     Pursuant to Local Rules IA 6-1 and 26-4, Plaintiff JOHNNY L. KENDRICK (“Plaintiff”)
                                                         21
                                                              by and through its counsel, Kemp & Kemp, and Defendant CLARK COUNTY (“Defendant”),
                                                         22
                                                              by and through its counsel, Clark County District Attorney, hereby stipulate to amend the
                                                         23
                                                              Discovery Plan and Scheduling Order (ECF No. 24) by extending the outstanding discovery
                                                         24
                                                              deadlines for a period of sixty (60) days. This is the first request for an extension to the discovery
                                                         25
                                                              plan and scheduling order in this matter. The requested extension is sought in good faith and not
                                                         26
                                                              for purposes of delay.
                                                         27

                                                         28

                                                                                                                1
                                                              Case 2:18-cv-00781-JAD-GWF Document 40 Filed 03/27/19 Page 2 of 4



                                                          1
                                                                                       REASONS FOR REQUESTING EXTENSION
                                                          2
                                                                      The parties have worked diligently and cooperatively in resolving discovery issues in this
                                                          3
                                                              matter so as to avoid intervention by the Court. This includes, but is not limited to, allowing
                                                          4
                                                              additional time to answer formal written discovery requests. Currently, the parties are engaged in
                                                          5
                                                              amicable discussions to resolve issues surrounding the production of non-party employee
                                                          6
                                                              comparator files and finalizing a negotiated protective order. Production of these comparator
                                                          7
                                                              files is critical to prosecute and/or defend this case and requires the utmost care to protect any
                                                          8
                                                              possible privacy concerns of the non-party employee comparators. In addition, the parties have
                                                          9
                                                              engaged in further settlement discussions. If this matter could be resolved, this would save the
                                                         10
                                                              parties and the Court valuable time and resources. Finally, Plaintiff’s counsel has two (2) trials
                                                         11
                                                              set for the month of April (one in Federal Court and one in State Court), and Defendant’s counsel
                                                         12
                                                              has trial set for the month of May.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              1.      DISCOVERY COMPLETED TO DATE:
                                                         15
                                                              Plaintiff:
                                                         16
                                                              Initial disclosures to Defendant                                           September 12, 2018
                                                         17
                                                              First supplemental disclosures to Defendant                                November 16, 2018
                                                         18
                                                              First set of written discovery to Defendant                                January 18, 2019
                                                         19
                                                              Second supplemental disclosures to Defendant                               February 11, 2019
                                                         20
                                                              Expert Witness Disclosure                                                  February 11, 2019
                                                         21
                                                              Responses to Defendant’s written discovery                                 February 11, 2019
                                                         22
                                                              Defendant:
                                                         23
                                                              Initial disclosures to Plaintiff                                           September 10, 2018
                                                         24
                                                              First set of written discovery to Plaintiff                                January 4, 2019
                                                         25
                                                              First supplemental disclosures to Plaintiff                                December 28, 2019
                                                         26
                                                         27

                                                         28

                                                                                                              2
                                                              Case 2:18-cv-00781-JAD-GWF Document 40 Filed 03/27/19 Page 3 of 4



                                                          1
                                                              2.       DISCOVERY YET TO BE COMPLETED:
                                                          2
                                                                       Both Plaintiff and Defendant have depositions to conduct. Plaintiff will be able to
                                                          3
                                                              schedule his depositions once he has received and reviewed responses to his first set of written
                                                          4
                                                              discovery requests. Currently, without the benefit of responses to written discovery requests,
                                                          5
                                                              Plaintiff anticipates having to take the depositions of nine (9) individual deposition and a
                                                          6
                                                              30(b)(6) deposition. Plaintiff will also be issuing subpoenas for records of non-party employee
                                                          7
                                                              comparators. Defendant will take the deposition of Plaintiff.    In addition, the need may arise to
                                                          8
                                                              take the deposition of the Person Most Knowledgeable for Nevada Peace Officers Standards and
                                                          9
                                                              Training in Carson City. Each party may also need to conduct additional written discovery.
                                                         10

                                                         11
                                                              3.       PROPOSED REVISED DISCOVERY PLAN:
                                                         12
                                                                       A.    Summary of Proposed Changes
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                      Current Deadline                  Revised Deadline
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                   Close of Discovery              Monday, April 22, 2019             Friday, June 21, 2019
                                                         15        Dispositive Motions           Wednesday, May 22, 2019             Monday, July 22. 2019
                                                         16        Pretrial Order                   Friday, June 21, 2019         Wednesday, August 21, 2019
                                                         17
                                                                       B.    Discovery Cut-Off Date: Friday, June 21, 2019.
                                                         18
                                                                       C.    Dispositive Motions: Dispositive motions may be filed no later than Monday,
                                                         19
                                                              July 22. 2019 (July 21, 2019 being a Sunday), which is not later than thirty (30) days from the
                                                         20
                                                              discovery cut-off date. In the event that the discovery period is extended from the discovery cut-
                                                         21
                                                              off date set forth in this Stipulation and Order to Extend Discovery Deadlines and Scheduling
                                                         22
                                                              Order (First Request), the date for filing dispositive motions shall be extended for the same
                                                         23
                                                              duration, to be no later than thirty (30) days from the subsequent discovery cut-off date.
                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                               3
                                                              Case 2:18-cv-00781-JAD-GWF Document 40 Filed 03/27/19 Page 4 of 4



                                                          1

                                                          2
                                                                     D.       Pretrial Order: The pretrial order shall be filed by Wednesday, August 21,
                                                          3
                                                              2019, which is not later than thirty (30) days after the date set for filing dispositive motions. In
                                                          4
                                                              the event dispositive motions are filed, the date for filing the joint pretrial order shall be
                                                          5
                                                              suspended until thirty (30) days after the decision of the dispositive motions or until further order
                                                          6
                                                              of the Court.
                                                          7
                                                                     E.       Additional Extensions of the Discovery Plan and Scheduling Order:            The
                                                          8
                                                              last day for the parties to file their Motion and/or Stipulation to Extend a deadline subject to this
                                                          9
                                                              Stipulation and Order to Extend Discovery Deadlines and Scheduling Order shall be at least
                                                         10
                                                              twenty-one (21) days before the expiration of the deadline, and comply fully with LR 26-4.
                                                         11

                                                         12      Dated: March __27___, 2019.                       Dated: March __27___, 2019.

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14   Respectfully submitted,                        Respectfully submitted,
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                            /s/ Victoria L. Neal                              /s/ Scott R. Davis
                                                         16 JAMES P. KEMP, ESQ.                              STEVEN B. WOLFSON
                                                            VICTORIA L. NEAL, ESQ.                           DISTRICT ATTORNEY
                                                         17 KEMP & KEMP                                      SCOTT R. DAVIS
                                                                                                             DEPUTY DISTRICT ATTORNEY
                                                         18
                                                            Attorneys for Plaintiff                          Attorneys for Defendant
                                                         19 JOHNNY KENDRICK, JR.                             CLARK COUNTY, JOHN MARTIN, PATRICK
                                                                                                             SCHREIBER, and SANDY JEANTETE
                                                         20

                                                         21

                                                         22                                                ORDER

                                                         23                                                        IT IS SO ORDERED.
                                                                                                                          March 28, 2019.
                                                                                                                   Dated: _____________________, 2019.
                                                         24

                                                         25
                                                                                                                    ____________________________________
                                                         26                                                         HON. GEORGE W. FOLEY, JR.
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                         27

                                                         28

                                                                                                               4
